DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of U.S. Application No. 15/551,333, now abandoned.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Reference to the National Dysphagia Diet (NDD) publications should be submitted for consideration by the Office on form PTO-892.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to soy protein which is not markedly different than those in the native soybean.  Soy protein isolate is considered to comprise the components of claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no indication the process of isolating the soy protein marked way.   

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are improper definitions of a process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 2 and 11, there is no antecedent basis for the term “instant thickened food product.”  While claim 1, from which claims 2 and 11 depend, claim “wherein the instant thickening dry food composition forms an instant thickened food product when added to a liquid,” this is merely describing a property of the claimed instant thickening dry food composition.  Claim 1 does not result in an instant thickened food product.
Regarding claim 2, the recitation “wherein the instant thickened food product is characterized by viscosities of greater than 50 centipoise (cP) as measured by the National 
Moreover, it is not clear under what conditions the food composition would exhibit the claimed viscosity.  Is this the viscosity of a 20% by weight aqueous solution? 
Regarding claim 6, the recitation “galactomannans (including fenugreek gum, guar gum, locust bean gum, and tara gum)”, “cellulose gums (including carboxymethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methycellulose, microcrystalline cellulose, and methylcellulose)” renders the claim indefinite.  It is not clear if all galactomannans and cellulose gums are included or if only those listed with the phrase “including.”  
Regarding claim 7, the recitation “further comprising a fiber selected from the group consisting of soluble and/or insoluble fibers of the forms β-glucans,  . . . and lactulose derived from plant and animal sources, and combinations thereof” renders the claim indefinite.  It is not clear if the fiber can be selected from a group of plant and animal derived fibers including β-glucan, hemicelluloses, etc. or if only lactulose is the only fiber that must be derived from plant and animal sources.
Claim 9 contains the trademark/trade names for a range of isolated soy protein materials.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or isolated soy protein material and, accordingly, the identification/description is indefinite.
Regarding claim 10, the recitation carbohydrates (including sweetening agents) renders the claim indefinite because it is not clear if the additional ingredient can be any carbohydrate or only sweetening agents.
Regarding claims 18 and 20, the recitations “[u]se of the instant thickening food composition in the preparation of an instant thickened food product” and “[u]se of the instant thickened food product of claim 1 in the treatment of dysphagia render the claims indefinite because they merely recite a use without an active, positive steps delimiting how this use is actually practiced (see MPEP §2173.05(q))
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADM (“PRO-FAM® 974, Isolated Soy Protein” 066-974 - 26 June 2008).
Regarding claims 1, 4-6 and 8, ADM disclose a dry isolated soy protein composition comprising 90% protein, dry basis, minerals and no measured hydrocolloid content (see Proximate Data, Typical Minerals).  ADM disclose wherein the minerals include calcium and magnesium (see Typical Minerals).

Regarding claim 10, ADM disclose all of the claim limitations as set forth above.  ADM also disclose that the isolated soy protein composition comprises a maximum of 4% fat (see Proximate Data).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-6, 8, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 6,261,624) as evidenced by ADM (“PRO-FAM® 974, Isolated Soy Protein” 066-974 - 26 June 2008).
Regarding claims 1, 4-6, 8 and 10, Hudson et al. disclose a dry protein product comprising powdered dry hydrolyzed soy protein gel (Abstract, C2/L66-C3/L2).  
While Hudson et al. disclose a dry soy protein product made from soy protein, the reference is silent with respect to protein content.  However, given Hudson et al. disclose the dry protein product is made from soy protein generally, it would have been obvious to one of ordinary skill in the art to have used any soy protein source, including a soy protein isolate and arrive at the present invention.  Note, in the preferred embodiments, Hudson et al. disclose the use of a whey protein isolate (C2/L63-65).
As evidenced by ADM, soy protein isolate is known to comprise 90% protein, dry basis, minerals, including calcium and magnesium, and no reported hydrocolloid content (see Proximate Data, Typical Minerals).  Moreover, as evidenced by ADM, soy protein isolate is known to comprise fat (see Proximate Data).
Hudson et al. disclose that the dry protein product is useful as a thickening agent (Abstract, C5/L22-37).  
Regarding claims 12, 13 and 14, Hudson et al. disclose all of the claim limitations as set forth above.  Hudson et al. also disclose the manufacture of food product with the dry protein product wherein the food product comprising the dry protein product and a liquid including water, milk and fruit juices (C7/L27-32, claim 30).  Hudson et al. disclose that the dry protein 
Regarding claims 15-17, Hudson et al. disclose all of the claim limitations as set forth above.  Hudson et al. disclose a method of preparing a thickened food product by mixing the dry protein with a liquid, including water, milk and fruit juices, until the dry protein powder is hydrated (Abstract, C7/L27-31, claim 35).   
Hudson et al. disclose that the dry protein product is used as a thickening agent in products for consumption by dysphagia patients (C6/L11-20).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 6,261,624) as applied to claim 1, and further in view of Martin, JR. (US 2007/0065556). 
Regarding claim 7, Hudson et al. disclose all of the claim limitations as set forth above.  Hudson et al. is silent with respect to a fiber.  
Martin, JR. teach nutritional products comprising powdered gelled protein products wherein the powdered protein products may comprise nutrient ingredients including β-glucan (Abstract, [0023], [0045]).
Hudson et al. and Martin, JR. are combinable because they are concerned with the same field of endeavor, namely powdered protein products made from gelled protein compositions or use in nutritional products.  It would have been obvious to one of ordinary skill in the art to have included a nutrient ingredient, such as β-glucan, in the dry protein product of Hudson et al. for the purpose of improving the healthful benefits of the product. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796